DETAILED ACTION
Acknowledgements
This action is in response to Applicant’s filing on Jun. 10, 2022, and is made Non-Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 a.m.–4:00 p.m., CST.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jun. 10, 2022, has been entered.
Claim Status
The status of claims is as follows:
Claims 1–9, 11–20, and 22 are pending and examined with Claims 1 and 12 in independent form.
Claims 1, 12, and 22 are presently amended.
Claims 10 and 21 are presently cancelled.
No Claims are added.

Response to Amendment
Applicant's Amendment has been reviewed against Applicant’s Specification filed May 28, 2020, [“Applicant’s Specification”] and accepted for examination. No new matter was entered.
Applicant's Amendment to the drawings are acknowledged and entered.

Response to Arguments
35 U.S.C. § 101 Argument
Applicant argues the claims do not recite an abstract idea exception because they recite “an improved GUI that provides for the automatic generation of a graphical user interface based on information related to entities (e.g., companies)” (i.e., an improvement in technology or technical field.). Applicant’s Reply at *12. Applicant’s argument has been fully considered but is not persuasive for the reasons here and in the § 101 rejection below. The claims are not focused on an improvement in technology or technical field but on certain independently abstract ideas that use computers as tools. MPEP § 2106.05(a). A “GUI” is not recited by the claims but rather a “visualized representation.” In Enfish, the Court relied on the distinction in Alice between on one hand, computer-functionality improvements and on the other hand, uses of existing computers as tools in the aid of processes focused on abstract ideas. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335–36 (Fed. Cir. 2016). In resolving this distinction, the Court looked to whether the specification disparaged the prior art and concluded it did. Id. The specification in Enfish taught that the self-referential table functioned differently than conventional database structures by disparaging traditional databases such as “those that follow the relational model and those that follow the object oriented model.” Id. at 1337. Enfish also explained that current databases require a programmer to predefine a structure and, subsequent data entry must conform to that predefined structure. Id. However, the database of Enfish did not require “a programmer to preconfigure a structure to which a user must adapt data entry.” Id.  Further, the court’s conclusion that the claims were directed to an improvement of an existing technology was bolstered (not solely determined) by the specification’s teachings that the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Id. The Enfish court reasoned “[t]he specification's disparagement of conventional data structures, combined with language describing the ‘present invention’ as including the features that make up a self-referential table, confirm that our characterization of the ‘invention’ for purposes of the § 101 analysis has not been deceived by the ‘draftsman's art.’ In other words, we are not faced with a situation where general-purpose computer components are added post-hoc to a fundamental economic practice or mathematical equation. Rather, the claims are directed to a specific implementation of a solution to a problem in the software arts.” Id. at 1339.
Here, the claimed invention does not improve the functioning of the computer. While the claimed steps of the invention are tied to a technological environment, none of the steps improve the functioning of the computer itself (e.g. increase the processing speed or capability of the computer’s processor, decrease the amount of heat generated by the computer, decrease the bandwidth used by the network, etc.) and Applicant does not make any argument that it does. Applicant’s Specification does not disparage prior art GUIs but rather explains the problem in the financial services industry with advisors and clients being presented with an extensive amount of data, challenges to making associations between the data using tables and graphs, and difficulty making logical decisions based on the associations. Spec., ¶ [0002]. Further, advisors and clients have limited time in which to make decision, have no [computer] tools to facilitate the decision making process1, and difficulty in determining the association of two or more securities in a portfolio for diversification purposes. Spec., ¶¶ [0003], [0016]. The Specification does not disclose that Applicant invented GUIs or describe any improvement to a computer or computer component. Rather, the claimed computer/computer components are described by the Specification using exemplary and generic language. E.g., Spec. ¶¶ [0050] (generic memory), [0048] (generic processor); [0053] (generic computer programs), [0051] (programmed “general purpose computer”). The claims recite the “visualized representation” being “generated,” “transmitted,” and “displayed” on a “client device.” See Limitations H, I, and K in the § 101 rejection below. Applicant’s Specification discloses the client device is generic, the software used to program the client device can be any commercial off the shelf program, and the requisite skill to do so is “routine” and within a PHOSITA by Applicant’s own admission. Spec., ¶¶ [0051], [0053]. Thus, Applicant takes the position that such hardware/software is so well known to those of ordinary skill in the art that no explanation is needed under 35 U.S.C. § 112(a). Lindemann Maschinenfabrik GMBH v. Am. Hoist & Derrick Co., 730 F.2d 1452, 1463 (Fed. Cir. 1984) (citing In re Meyers, 410 F.2d 420, 424 (CCPA 1969) (“[T]he specification need not disclose what is well known in the art”). This is not enough under Enfish to qualify as an improvement in technology. MPEP § 2106.05(a). Therefore, the focus of the claims is not on an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. MPEP § 2106.05(f).
Applicant argues the amended claims do not recite an abstract idea exception of metal processes because the invention “may dynamically modify the graphical user interface based on updated information, such as newer news stories.” Applicant’s Reply at *13. This argument is unpersuasive. If a claim limitation under BRI, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea exception. MPEP § 2106.04(a)(2)(III). A “graphical user interface” is not claimed but rather a “a “visualized representation” that is transmitted to a generic client device merely for display. The displayed information “including a cluster web,” first and related entities … represented as entity nodes,” and connections between the entities. This merely displays information of a particulate type without describing in the claims the mechanism for doing so. Under BRI, a human could manually draw a “cluster web,” at least three entities, and connections between them. There is no claimed description for how the relationship between the entities is determined. Under BRI, a person could perform the determining the relationship step by metal process.
Applicant argues that if the claims recite an abstract idea exception, arguendo, it is integrated into a practical application. Applicant’s Reply at *13. Specifically, Applicant argues that Step 2A – Prong Two was performed improperly “because the Examiner has failed to consider the instant claims as a whole, and further fails to analyze whether the instant claims impose a meaningful limit on the alleged … judicial exception. Id. at *13–4. Applicant further disputes Examiner characterization of the computer components as “generic” and considers it improper to only consider the computer components as additional elements because that’s not evaluating the “claim as a whole” as required by the 2019 PEG.2 Id. at *14. Applicant appears to misapprehend the Step 2A, Prong Two analysis. Examiner performed the analysis correctly and thus, Applicant’s argument is not persuasive. See, MPEP § 2106.04(d)(II) (“Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations introduced in subsection I supra”). Only the additional computer elements are analyzed at Step 2A, Prong Two because all the other limitations recite the abstract idea exception. Final Act. at *8–10 (identifying representative claim and perform Step 2A, Prong One analysis per MPEP § 2106.04(d)(II).). The abstract idea exception cannot provide a practical application as a matter of law. MPEP § 2106.05. “Because a judicial exception alone is not eligible subject matter … the way in which the additional elements use or interact with the exception may integrate it into a practical application. Accordingly, the additional limitations should not be evaluated in a vacuum, completely separate from the recited judicial exception. Instead, the analysis should take into consideration all the claim limitations and how those limitations interact and impact each other when evaluating whether the exception is integrated into a practical application.” MPEP § 2106.04(d). Examiner did this. Final Act. at *10 (“Limitations A & B describe the processor executing instructions stored in memory to perform the steps of the claimed invention, which represents the abstract idea exception itself.  Performing the steps of the abstract idea exception itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP § 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP § 2106.05(f)(3).”). Although Applicant argues the computer components are not generic, Applicant’s Specification does not describe them or describes them in exemplary language as part of a general purpose computer. Noticeably absent in Applicant’s argument is the location in the Specification describing the computer components as anything as generic or pointing to any claimed limitation.
Applicant argues the pending claims are similar to USPTO Example 37, Claim 1, and thus eligible under § 101. Applicant’s Reply at *14. Applicant's argument is conclusory and fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define an eligible invention without specifically pointing out the nexus between the cited USPTO example and the claimed invention. On the merits, Example 37, Claim 1 is distinguishable. 
In Example 37, Claim 1, the example held the claims recited a judicial exception at Step 2A, Prong One but integrated the abstract idea into a practical application at Step 2A, Prong Two. In that example, the hypothetical claims recited “receiving, via the GUI, a user selection to organize each icon based on a specific criteria, wherein the specific criteria is an amount of use of each icon” [“receiving step”]; “determining, by a processor, the amount of use over a predetermined period of time” [“determining step”]; and “automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use” [“moving step”]. The example reasoned that the additional elements of the “receiving step” and the “moving step” integrated the judicial exception into a practical application because the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices.
In Example 37, Claim 3, the example held the claims ineligible under § 101. In that example, the hypothetical claims recited “determining, by a processor, the amount of use of each icon over a predetermined period of time” [“determining step”] and “ranking the icons, by the processor, based on the determined amount of use” [“ranking step”]. The example reasoned both the “determining” and “ranking” steps recited mental process and did not integrate the abstract idea exception into a practical application because the processor was not required to perform the determining and ranking steps.
Here, the pending claims are more like the ineligible Example 37, Claim 3, with the limitations reciting mental processes. Only the generic computer components remain as additional elements and each additional component performs an ordinary function of a generic computer to transmit, receive, store, and display data. MPEP § 2106.05(f). Further unlike Example 37, Claim 1, the pending claims here, do recite a GUI and thus, do not receive via a GUI, a selection, and contains no equivalent “moving step” like the claims there. 
Applicant argues the claims are similar to USPTO Example 45, Claim 2, because the alleged abstract idea exception is integrated into a practical application. Applicant’s Reply at *14–5. Example 45, Claim 2 is inapposite. Claim 2, limitation (d) was eligible because “it employs the [sensor] information provided by the judicial exceptions (the calculated percentage of the extent of cure) to control the operation of the injection molding apparatus. As explained in the [hypothetical] specification, because the claimed controller opens the mold and ejects the molded polyurethane at the time when the target percentage of cure is reached, the claimed controller avoids the technical problems” of over- or under-cured polyurethane. No similar technical problem exists in the pending claims as explained supra  and Applicant does not point to one. As explained by Applicant’s Specification, the problem is not technical (i.e., that tables and graphs make it hard to present data and make decision so use a generic computer in its ordinary way to do it.) Spec., ¶ [0002], [0003], [0051] (The apparatuses and methods described in this application may be partially or fully implemented by a special purpose computer created by configuring a general purpose computer to execute one or more particular functions embodied in computer programs. The functional blocks and flowchart elements described above serve as software specifications, which can be translated into the computer programs by the routine work of a skilled technician or programmer.”). Further, the claims do not recite the equivalent function of a controller opening a mold and ejecting the molded product at the “optimal”  cure time. Rather, the claims recite generating and displaying a “visualized representation,” determining relationships between entities, and updating the visualized representation as new information arrives. There is no equivalent “opening the press” feature and Applicant does not point to one. 
Applicant argues the pending claims are eligible under Step 2B because the pending claims recite an inventive concept/significantly more and Examiner has failed to meet his burden under Berkheimer. Applicant’s Reply at *16–7. Applicant again misapprehends the § 101 analysis. The claims fail Step 2B because the additional elements are not sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer/computer components. The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept. Examiner is not required under current Examination policy to evaluate under Step 2B, whether additional elements constitute “well-understood, routine, and conventional activities,” [“WURC activities”] unless an additional element(s) were found to be insignificant extra-solution activity in Step 2A, Prong 2. MPEP 2106.05(d)(I). As no additional elements were found to be insignificant extra-solution activity in Step 2A, Prong 2, in the Final Office Action mailed March 10, 2022, the alleged evaluation is not required. “At Step 2A Prong Two or Step 2B, there is no requirement for evidence to support a finding that the exception is not integrated into a practical application or that the additional elements do not amount to significantly more than the exception unless the examiner asserts that additional limitations are well-understood, routine, conventional activities in Step 2B.” MPEP § 2106.07(a)(III).
Applicant argues the Examiner impermissibly overgeneralizes the claims because the only additional elements are the computer components. Applicant’s Reply at *17.  Applicant then recites all the amended features of the independent claims and states all the cited limitations are significantly more. Applicant’s Reply at *17–8.  Applicant's arguments is conclusory and fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define an eligible invention without specifically pointing out how the language of the claims support Applicant’s assertion. 
Applicant argues the claims are similar to Trading Techs. Int'l, Inc. v. CQG, INC., 675 F. App'x 1001 (Fed. Cir. 2017) and should be found eligible because “they require a specific structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface's structure, and thereby improve the software arts. Applicant’s Reply at *18–9. Trading Techs is distinguishable.
In Trading Techs, a software invention was found to be directed at a patent-eligible idea. Trading Techs, 675 F.Appx. 1001 (Fed. Cir. 2017). There, the Federal Circuit upheld the validity of patents that claimed software for quick trading on the electronic stock exchange. Id. at 1002–03. Because modern stocks are listed and traded electronically, stock prices can change very rapidly, and a trading bid can be “executed at different prices than intended.” Id. at 1002. The invention in Trading Techs addressed this problem “specifically arising in the realm of computer networks.” Id. at 1005 (quoting DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014)). Consequently, the Federal Circuit upheld the district court’s reasoning that “these patents are directed to improvements in existing graphical user interface devices that have no pre-electronic trading analog, and recite more than setting, displaying, and selecting data or information that is visible on the graphical user interface device.” Id. at 1004 (internal quotation marks omitted) (emphasis added). 
Here, the pending claims recite no more than “setting and displaying” “data or information that is visible on a “visualized representation” as no GUI is claimed. Examiner finds the pending claims do not recite any trading or “selecting” but merely “transmit[ting] the dynamically updated visualized representation and determined recommendations to the client device.” The technical improvement in Trading Techs there is not present here as explained supra.  Applicant’s Specification discloses the pre-electronic presentation analog of “tables and graphs.” Spec., ¶ [0002]. Therefore, unlike the Federal Circuit’s reasoning in Trading Techs that the claims “recite more than setting, displaying, and selecting data or information that is visible on the graphical user interface device,” here, the pending claims merely recite “setting and displaying” “visualized representations” and “Recommendations” that are merely visible on a display of the client device. Trading Techs, 675 F.Appx. at 1004 (internal quotation marks omitted); Claim 1. Therefore, the pending claims are distinguishable.
Applicant argues the computer recited in the invention is “a new machine, because a general purpose computer in effect becomes a special purpose computer once it is programmed to perform particular functions pursuant to instructions from program software.” Applicant’s Reply at *19–20. Examiner does not disagree that the general purpose computer and the software that performs the claimed functions produces a specially programmed computer. However, Applicant’s Specification discloses that the claimed functions “can be translated into computer programs by the routine work of a skilled technician or programmer.” Spec., ¶ [0051]. Stated another way, a PHOSITA can take the claimed functions and make them into a program that performs the functions. Thus, Applicant’s Specification does not describe the additional hardware limitations or software itself limitations in detail, taking the position that such hardware/software is so well known to those of ordinary skill in the art that no explanation is needed under 35 U.S.C. § 112(a). Lindemann Maschinenfabrik GMBH v. Am. Hoist & Derrick Co., 730 F.2d 1452, 1463 (Fed. Cir. 1984) (citing In re Meyers, 410 F.2d 420, 424 (CCPA 1969) (“[T]he specification need not disclose what is well known in the art”). Thus, Examiner finds that Applicant’s own disclosure is sufficient by itself to readily conclude that the additional elements do not individually limit the abstract idea exception and do not amount to significantly more.
35 U.S.C. § 103 Argument
Applicant’s arguments with respect to Claims 1–9, 11–20, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required.
Several trade names and/or marks used in commerce have been noted, and are rampant throughout the specification. Some but not all examples are: “GlCS®”, “S&P®,” “STANDARD & POOR’S®”. E.g., Spec., ¶ [0016]. Applicant is requested to review the entire disclose and submit appropriate corrections. These terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–9, 11–20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1–9, 11–20, and 22: The term “less relevant” in Independent Claims 1 and 12 is a relative term which renders the claim indefinite. The term “less relevant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, see e.g., Spec., ¶ [0023], and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the scope of the term “less relevant” as is “the processing including removing data from the relationship data that is less relevant to a relationship between a pair of entities” is not clear. For examination purposes, “the processing including removing data from the relationship data that is less relevant to a relationship between a pair of entities” is “identifying and removing irrelevant data.” All Dependent Claims are rejected based on their dependence to the rejected Independent Claims.
Claims 1–9, 11–20, and 22: Claims 1, 11, 12, and 22 contain the trademark/trade name “GICS®”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe “data” and, accordingly, the identification/description is indefinite. All Dependent Claims are rejected based on their dependence to rejected Independent Claims 1 and 12.

Claim Rejections - 35 USC § 101
 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–9, 11–20, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
Step 1: Claims 1–9, 11–20, and 22 are directed to a statutory category. Claims 1–9 and 11 recite “a system” and are therefore, directed to the statutory category of “a machine.” Claims 12–20 and 22 recite “a method” and are therefore, directed to the statutory category of “a process.”
Representative Claim
Claim 1 is representative [“Rep. Claim 1”] and recites, in part, emphasis added by Examiner to identify limitations with normal font indicating the abstract idea exception, bold limitations indicating additional elements, and letters and underline for clarity in describing the limitations:
A system comprising:

[A] a memory having computer readable instructions stored thereon, and the memory configured to store a database; and

[B] at least one processor configured to execute the computer readable instructions to cause the system to: 

	[C] receive data related to a first entity and entities related to the first entity from a plurality of external sources, 

		[C1] the plurality of external sources including at least two of a Global Industry Classification Standard (GICS) data sources, a news data sources, a regulatory filings data source, a financial fundamentals data sources, or any combination thereof, 

	[D] store the received data in the database, and 

	[E] generate relationship data based on the analysis of the stored data related to the first entity and the entities related to the first entity, 

		[E1] the first entity and the entities related to the first entity being companies and 

		[E2] the relationship data being at least one of a key competitor relationship, a supplier relationship, a sector peer relationship, or any combination thereof; 

	[F] process the relationship data, 

		[F1] the processing including removing data from the relationship data that is less relevant to a relationship between a pair of entities, and generating filtered data based on the processed relationship data; 

	[G] generate weighted data based on the filtered data, 

		[G1] the generating weighted data including applying weights to relationships between the entities; 

	[H] generate a visualized representation of the related entities and the relationship between the entities based on the weighted data; 

	[I] generate a displayed visualized representation;

	[J] determine recommendations regarding the first entity based on analysis of the relationship between the entities on the generated visualized representation;

	[K] transmit the generated visualized representation and the determined recommendations to a client device, the transmitting causing the client device to display the generated visualized representation and the determined recommendations to a user, 

		[K1] the visualized representation including at least a cluster web, 

		[K2] the cluster web including the first entity and the related entities and the relationship therebetween, 

		[K3] wherein the first entity and the related entities are represented as entity nodes on the cluster web and 

		[K4] the relationships therebetween are displayed by connections between the entity nodes;

	[L] dynamically update the generated visualized representation and the determined recommendations based on new data received regarding the first entity and the entities related to the first entity; and

	[M] transmit the dynamically updated visualized representations and the determined recommendations to the client device.

Claims are directed to an abstract idea exception.
 Step 2A, Prong One: Rep. Claim 1 recites “receive data” (Limitation C); “store the received data” (Limitation D); “generate relationship data based on the analysis of the stored data” (Limitation E); “process [filter] the relationship data” (Limitation F); “generate weighted data based on the filtered data” (Limitation G); “generate a visualized representation [data] … based on the weighted data” (Limitation H); “generate a displayed visualized representation [data]” (Limitation I); “determine recommendations [data] … based on analysis of the relationship [data]” (Limitation J); “transmit [and display] the generated visualized representation [data] and the determined recommendations [data] to a user” (Limitation K); “dynamically update the generated visualized representation [data] and determined recommendations [data] based on new data received” (Limitation L); and “transmit the dynamically updated visualized representations [data] and the determined recommendations [data]” (Limitation M), which describes collecting, manipulating, analyzing, transmitting, and displaying financial data and recites the abstract idea exception of certain methods of organizing human activity. MPEP § 2106.04(a)(2)(II).
Alternatively, Limitations C–M also recite the abstract idea exception of mental processes. MPEP § 2106.04(a)(2)(III). These limitations, as drafted, recite a mental process that under the broadest reasonable interpretation, cover performance in the human mind or with pen and paper, but for the recitation of the generic computer components/additional elements indicated in bold. For example, the data manipulation steps Limitations E, F, G, can all be performed by hand. The “generate and display a visualized representation [drawing, graph, table]” (Limitations I & J) and well as “dynamically update the visualized representation” (Limitations L), under BRI, can also be performed by hand. In further support that Limitations C–M may be performed in the human mind or with pen and paper, the claimed data is under BRI, not limited by any particular computer data structure, may be formatted in any non-computer readable format, and may comprise any information sufficient to identify the relevant information, such as handwritten text. If a claim limitation under BRI, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea exception. MPEP § 2106.04(a)(2)(III).
Limitation children indicated by a letter and number, e.g., Limitation C1, merely further limits the abstract idea exception of the parent Limitation (e.g., Limitation C). Therefore, Limitation children recite the same abstract idea exception as the Limitation parents.
Accordingly, the pending claims recite the combination of these two abstract idea exceptions.
Step 2A, Prong Two: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; MPEP § 2106.05(f); and/or (2) further limits the abstract idea exception. MPEP § 2105.05(I). The abstract idea itself cannot integrate the abstract idea into a practical application. See Trading Techs. Int 'l, Inc. v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019) (“The abstract idea itself cannot supply the inventive concept, no matter how groundbreaking the advance.” (Quoting SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1170 (Fed. Cir. 2018))) (cleaned up) [“Trading Techs. I]”.
The additional elements are limited to the computer components and are: a memory having computer readable instructions and storing a database, at least one processor, and a client device.
Regarding the a memory having computer readable instructions and storing a database, the at least one processor, and a client device. Applicant’s Specification does not otherwise describe them or describes them using exemplary language as part of a general purpose computer, so Examiner assumes Applicant intended merely generic and off the shelf computer components. E.g., Spec. ¶ [0050] (generic exemplary memory), ¶ [0048] (generic processor); ¶ [0053] (generic computer programs), ¶ [0051] (programmed general purpose computer with programming “routine” and within skill set of a PHOSITA). Interesting, a “database” is not disclosed by Applicant’s Specification and Applicant does not indicate where support is located, contrary to MPEP § 714.02 (“Applicant should also specifically point out the support for any amendments made to the disclosure.”). Examiner interprets “database” as “electronically stored data” in view of the disclosure and claim language. See Limitation D. Limitation A describes that memory storing “instructions” and configured to store “a database” (electronic data). Limitation B describes the processor communicating with the memory having stored “instructions.” This describes the functions of storing, transmitting, and receiving data, which merely invokes computers or other machinery in its ordinary capacity to receive, store, or transmit data. MPEP § 2106.05(f)(2). Limitations A & B further describe the processor, memory, and instructions, performing the steps of the claimed invention, Limitations C–M, representing the abstract idea exception itself. Performing the steps of the abstract idea exception itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP § 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP § 2106.05(f)(3). Limitations C (receive), D (store), I (display), K (transmit & display), L (“dynamically update” interpreted as transmit, receive, & display) & M (transmit), merely invokes computers or other machinery in its ordinary capacity to receive, store, display, or transmit data. MPEP § 2106.05(f)(2). The data manipulation steps, Limitations E, F, G, covers any solution including non-computer methods to “generate relationship data”; “process relationship data” to generate “filtered data”; and “generating weighted data” from “filtered data” with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. MPEP § 2106.05(f)(1). Modification of the data is similarly conventional because as it is not limited by any particular data structure, may be formatted in any computer readable format, and may comprise any information sufficient to identify the relevant information, such as descriptive text, proprietary codes, pointers. MPEP 2106.05(f)(1). The determining step, Limitation J, as explained above, recites a mental process that under BRI can be performed by a human “thinking”. The abstract idea itself cannot integrate the abstract idea into a practical application. MPEP § 2106.05; Trading Techs. I, 921 F.3d at 1093. The generating the visualized representation step, Limitation H, covers any solution including non-computer methods to “generate relationship data”; “process relationship data” to generate “filtered data”; and “generating the visualized representation” with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. MPEP § 2106.05(f)(1); see also, Electric Power Group, LLC v. Alstom SA, 830 F.3d 1350, 1356 (Fed. Cir. 2016) (finding no inventive concept in claims which “specif[ied] what information in the power-grid field it is desirable to gather, analyze, and display, including in ‘real time,’ ” but “d[id] not include any requirement for performing [those] claimed functions ... by use of anything but entirely conventional, generic technology.”); Trading Techs. I, 921 F.3d at 1092–93 (Holding patent ineligible claims directed to a computer-based method for facilitating the placement of a trader’s order. Although the claimed display purportedly “assist[ed] traders in processing information more quickly,” his purported improvement in user experience did not “improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.”); Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1381, 1384–85 (Fed. Cir. 2019) (holding that claims “focused on providing information to traders in a way that helps them process information more quickly” did not constitute a patent-eligible improvement to computer functionality).
Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP § 2106.05(f). The additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the abstract idea. Accordingly, Rep. Claim 1 is directed to an abstract idea. Rep. Claim 1 is not substantially different than Independent Claim 12 and includes all the limitations of Rep. Claim 1. Therefore, Independent Claim 12 is also directed to the same abstract idea.
The claims do not provide an inventive concept.
Step 2B:  Rep. Claim 1 fails Step 2B because the additional elements are not sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer/computer components. Even if the computer were “programmed,” the result is the same since Applicant’s admission that the requisite programming is within a PHOSITA, Spec., ¶ [0051], and the off-the-shell available computer programs to do it. Spec., ¶ [0053]. The computer functions invoke the computer in its ordinary capacity, MPEP § 2106.05(f) as explained in Step 2A, Prong Two, and the abstract idea exception cannot provide the inventive concept. MPEP § 2106.05(I). The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept.



Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.

The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used (individually generic). Last, Applicant’s Specification discloses that the ordered combination of elements is not inventive. Spec., ¶ [0041] (steps executed in any order); ¶¶ [0044]–[0053] (exemplary generic hardware).
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea. Thus, the pending claims do not provide an inventive concept. 
Rep. Claim 1 is not substantially different than Independent Claim 12 and includes all the limitations of Rep. Claim 1. Therefore, Independent Claim 12 does not recite an inventive concept.
Dependent Claims Not Significantly More
Dependent claims are dependent on Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims recite the same Abstract Idea. Dependent claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception.
Dependent Claims 2–9, 11, 13–20, and 22 all recite “wherein” clauses that further limit the abstract idea of the Independent Claims. The inventive concept cannot be furnished by an abstract idea exception. MPEP § 2106.05.
Conclusion
Claims 1–9, 11–20, and 22 are therefore drawn to ineligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Rep. Claim 1 otherwise styled as another statutory category is subject to the same analysis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5–9, 11, 12, 16–20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivas et al. (U.S. Pat. Pub. No. 2020/0257683) (filed Feb. 8, 2019) [“Srinivas”] in view of McAtamney (U.S. Pat. No. 2007/0005477) [“McAtamney”]

Regarding Claim 1, Srinivas discloses 
A system comprising: 
a memory having computer readable instructions stored thereon, and the memory configured to store a database [storage 520]; and at least one processor configured to execute the computer readable instructions to cause the system to,
(See at least Fig. 5 and associated text ¶ [0108], “CPU 502 is configured to process computer-executable instructions, e.g., stored in memory 510 or storage 520, and to cause processing system 500 to perform methods as described herein.”)

receive data related to a first entity and entities related to the first entity from a plurality of external sources, […] store the received data in the database, and generate relationship data based on the analysis of the stored data related to the first entity and the entities related to the first entity,
(See at least  Fig. 1, “import process 112” and associated text ¶ [0036], “While performing import process 112, relationships in the underlying data may be captured and recorded, such as in relationship database 122. For example, entity data may include contact records, sales receipts, invoices, contracts, payments, transaction records, or other data that reflects relationships between that entity and other entities. Further, where data being imported is from an existing graph database, such as 108, entity data may include one or more existing relationships. Both existing and determined relationships may be captured in relationship database 122 as part of the import process 112.” “[D]ata sources 102 also includes one or more third-party systems or databases 110 or other sorts of data repositories. ¶ [0027]. “Third-party systems or databases 110” are “external” to the organization and thus, are an “external source” of data.)

the first entity and the entities related to the first entity being companies and
(See at least ¶ 0048], unified knowledge graph 120 includes entities (e.g., A-P) that are each associated with a type. For example, types may include company, vendor, customer, employee, merchant, buyer, and seller, and others.” Fig. 1)

the relationship data being at least one of a key competitor relationship, a supplier relationship, a sector peer relationship, or any combination thereof;
(Examiner interprets “key competitor,” “supplier,” and “sector peer” characterization of the “relationship” as nonfunctional descriptive material because these characterizations claim the content of information directed to a human user and are not functionally related to the underlying computer device/system. Accordingly, “the printed matter is owed no patentable weight.” MPEP § 2111.05. However, should a reviewing court disagree,    discloses said limitation. See at least ¶ [0049], a first node [of a unified knowledge graph 120] may represent an entity as a first type (e.g., merchant) and reflect all of the entity's relationships with other entities in a first type-specific context ( e.g., a set of merchants)” [“sector peer relationship”]. Fig. 1. “While performing import process 112, relationships in the underlying data may be captured and recorded, such as in relationship database 122. For example, entity data may include contact records, sales receipts, invoices, contracts, payments, transaction records, or other data that reflects relationships between that entity and other entities” [“supplier relationship”]. ¶ [0036]. One of the four limitations are required based on the claim language.)

process the relationship data, the processing including removing data from the relationship data that is less relevant [irrelevant] to a relationship between a pair of entities, and generating filtered data based on the processed relationship data; (See at least ¶ [0029], “the ingested data may be "cleaned", which may refer to identifying incomplete, incorrect, inaccurate or irrelevant parts of the data and then replacing, modifying, or deleting the "dirty" data. Data may be cleaned by removing stop words from a stop word dictionary, removing unsupported or unwanted symbols, fixing misspellings, performing stemming, etc.” The process of removing “data” generates filtered data. See also, ¶¶ [0031]–[0034] (describing other types of processing of ingested data); ¶ [0065] (“the solid lines for nodes and edges between nodes indicate the resulting relevant relationships based on the query based on nodes 'A' and 'I'”)

generate weighted data based on the filtered data, the generating weighted data including applying weights to relationships between the entities; 
(See at least ¶ [0038], describing “blocking, which limits comparison [relationship] of entity data by one or more identifiable common attributes. For example, blocking may limit the comparison of entities (e.g., businesses) by common cities (e.g., Mountain View). In this way, the number of pairwise comparisons between entities imported by import process 112 from data sources 102 may be beneficially limited thereby improving performance of system 100.” ¶¶ [0039], [0040] (describing more examples and further explaining blocking). Limiting comparison of businesses to those in the same city applies weights to business location.)

generate a visualized representation of the related entities and the relationship between the entities based on the weighted data; generate a displayed visualized representation;
(See at least Figs. 1 & 2)

determine recommendations regarding the first entity based on analysis of the relationship between the entities on the generated visualized representation;
(See at least Fig. 3B and associated text ¶ [0078], “application 140 receives historical payment method data based on relationships in the unified knowledge graph (e.g., based on transaction records between the payer and other entities in the unified knowledge graph), and makes a determination of a recommended payment option as shown at 308.” ¶¶ [0079], [0080].)

transmit the generated visualized representation and the determined recommendations to a client device, 
(See at least ¶ [0051], application 140 may access unified knowledge graph 120 via graph interaction application programming interface (API) 130. Application 140 may be, for example, a mobile application, desktop application, or web-based application (e.g., run in a client server architecture). In some examples, application 140 may be a financial management application, personal finance application, accounting application, small business management application, or others.”)

the transmitting causing the client device to display the generated visualized representation [Figs. 1 & 2] and the determined recommendations to a user [Fig. 3B, element 308] , the visualized representation including at least a cluster web,
(Examiner interprets “cluster web” as defined by the claims. Figs. 1 & 2 satisfies the claimed features.)

the cluster web including the first entity and the related entities and the relationship therebetween, wherein the first entity and the related entities are represented as entity nodes on the cluster web and the relationships therebetween are displayed by connections [edges] between the entity nodes;
(See at least Figs. 1 & 2, and associated text ¶ [0049], “a first node may represent an entity as a first type (e.g., merchant) and reflect all of the entity's relationships with other entities in a first type-specific context ( e.g., a set of merchants).” “In FIG. 2, the solid lines for nodes and edges between nodes indicate the resulting relevant relationships based on the query based on nodes 'A' and 'I'.” ¶ [0065]. See also, ¶¶ [0002], [0019]–[0022] (describing graph database structures).

dynamically update the generated visualized representation and the determined recommendations based on new data received regarding the first entity and the entities related to the first entity; and
(See at least ¶ [0028], Notably, the composition of data sources depicted in FIG. 1 is just one example, and any number or type of data source may be imported. Indeed, data sources 102 may be a dynamic mixture of incoming new data sources and outgoing old data sources as data is integrated into unified knowledge graph 120.” ¶ [0035]. “[A]n organization may leverage a graph database structure, such as a unified knowledge graph, to improve a user's experience with an application, such as by making customized recommendations based on relationship data stored within the unified knowledge graph.” ¶ [0018]. Thus, as “a dynamic mixture of incoming new data sources” is received, and said data is used to produce a unified knowledge graph 120, it reasons any recommendation based on the unifies knowledge graph 120 would also be updated accordingly.)

transmit the dynamically updated visualized representations and the determined recommendations to the client device
(As explained above in the prior limitation, Srinivas discloses “transmit the generated visualized representation and the determined recommendations to a client device.” The distinction here is the italicized “dynamically updated” characterization. However, “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” MPEP § 2144.04(VI)(B). Here, there is neither a new nor unexpected result. Thus, this claimed function here of “transmit the dynamically updated visualized representations and determined recommendations to a client device”, is merely duplication of parts and is disclosed as indicated supra. ¶ [0051].)

	Srinivas does not disclose but McAtamney discloses

the plurality of external sources including at least two of a Global Industry Classification Standard (GICS) data sources, a news data sources, a regulatory filings data source, a financial fundamentals data sources, [market data database 1573] or any combination thereof,
(See at least Fig. 12B and associated text ¶ [0182], “Data is received into the market data database 1573. In order to provide the most accurate guidance to a user, the data can be essentially continuously updated.” “Variables including price and earnings data are received into the market data database 1573 for an asset.” ¶ [0183]. “The methodology aggregates company-level data for the broad indices and each of their respective GICS categories.” ¶ [0289]. “These arms graphically indicate to the user, the state of the economy based on the respective economic indicators.” ¶ [0106]  Economic indicators which may be GDP or interest rates. Id. GDP and interest rates are news data, periodically published by the U.S. Government and reported by media. “The asset data visualization guide is capable of identifying and illustrating the size and risk of stocks or other assets by way of their placement in the concentric rings on the various wheels … [using] market capitalization.”)
Srinivas discloses receiving data related to a first entity and entities related to the first entity from a plurality of external sources, storing the received data in a database, and generating relationship data based on the analysis of the stored data. Srinivas, ¶¶ [0036], [0027], Fig. 1. The sole difference between primary reference Srinivas and the claimed subject matter is that Srinivas does not disclose received data from the plurality of external sources of the type claimed, i.e., at least two of a Global Industry Classification Standard (GICS) data source, a news data source, a regulatory filings data source, a financial fundamentals data source, or any combination thereof, which is disclosed by the secondary reference McAtamney. McAtamney discloses receiving data from two data sources of the type claimed. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the data sources of secondary reference McAtamney for the data sources of the primary reference Srinivas. Thus, this simple substitution of one known element for another producing a predictable result renders the clam obvious.

Regarding Claim 5, Srinivas and McAtamney disclose
The system of claim 1 and cluster web as explained above.
Srinivas further discloses
wherein the cluster web includes a plurality of entity nodes; and each connection between the entity nodes corresponds to a plurality of relationship characteristics associated with the connected entity nodes.
(See at least Figs. 1 & 2 and associated text  ¶¶ [0049], [0065], [0002], [0019]–[0022].)

Regarding Claim 6, Srinivas and McAtamney disclose
The system of claim 1 and the connections between the entities as explained above.
Srinivas further discloses
wherein: the connections between the entities further comprise a line between a first selected entity and a second selected entity; and the line interconnects a first node corresponding to the first selected entity and a second node corresponding to the second selected entity.  
(See at least Figs. 1 & 2 and associated text  ¶¶ [0049], [0065], [0002], [0019]–[0022].)

Regarding Claim 7, Srinivas and McAtamney disclose
The system of claim 6 and the line as explained above.
Srinivas further discloses
wherein the line [edges] represents at least one characteristic [direction/sold or dotted line]; and the at least one characteristic [solid line] indicates a strength of at least one respective relatedness parameter [relevance to query].
(See at least ¶ [0022], “Edges may either be undirected or directed. In an undirected graph, an edge from a node to another node may have a single meaning, whereas in a directed graph, the edges connecting two different nodes have different meanings depending on their direction. Thus, edges are a key concept in graph databases, representing an abstraction that is not directly implemented in a relational model or a document-store model.” ¶ [0023]. “In FIG. 2, the solid lines for nodes and edges between nodes indicate the resulting relevant relationships based on the query based on nodes 'A' and 'I' (for which there may be transactions with payment information), and the dotted lines for nodes and edges between nodes indicate no relevance to the query.” ¶ [0065].)

Regarding Claim 8, Srinivas and McAtamney disclose
The system of claim 7 and the at least one characteristic as explained above.
Srinivas further discloses
wherein the at least one characteristic includes 
(See at least cited portions of ¶¶ [0022], [0023], [0065] in the rejection to Claim  7, supra. The use of “at least one of” and “or” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 

Regarding Claim 9, Srinivas and McAtamney disclose
The system of claim 7 and the relatedness parameter as explained above.
Srinivas further discloses
wherein the relatedness parameter includes at least one of sales price, sales volume, (See at least ¶ [0053], “query engine 132 may query unified knowledge graph 120 to determine relationship information regarding entities in unified knowledge graph 120, to determine groups of related entities, or to discover information associated with relationships between entities. In the context of a financial management application, information associated with relationships between entities may include things such as contact records, sales receipts, invoices, contracts, payments, transaction records.” “Properties may be information about or otherwise relevant to nodes and/or edges. In some cases, properties may be referred to as attributes, features, or metadata associated with the nodes and/or edges. … Similarly, an edge between a customer node and the business node also include properties, such as a specific ID relating the two entities, a directionality of the relationship, a date upon which the relationship was established, and others.” ¶ [0023]; see also, ¶ [0040] (“blocking can be implemented based on any common data attribute of the imported data (e.g., same site, same state, same name, same type, same category, same field, etc.), and in some cases may be applied to only subsets of the imported data where the common attribute exists.”) The use of “at least one of” and “or” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 

Regarding Claim 11, Srinivas and McAtamney disclose
The system of claim 1 and the at last one processor configured to execute computer-readable instructions as explained above.
Srinivas does not disclose but McAtamney discloses 
wherein the at least one processor is further configured to execute the computer readable instructions to cause the system to: weight the relationships between the entities in accordance with GICS data.
(See at least ¶ [0290], explaining the how the S&P 500 calculates earning per share using GICS data.)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined weighting the relationships between entities in accordance with GICS data as explained in McAtamney, to the known invention of Srinivas, with the motivation to provide “an easy to interpret graphical interface so that a user can graphically see, or "visualize" the risk and direction of the particular assets based upon the size and position on the GUI.” McAtamney, ¶ [0032]. Alternatively, it would be obvious to try weighting the relationships between entities in accordance with [Global Industry Classification Standard] data because as the name implies, it is the “industry standard” way of doing it as explained by Applicant’s Specification, Spec., ¶ [0016], and McAtamney, ¶¶ [0289], [0290].)

Regarding Claim 12, Srinivas discloses
A method comprising: 
(See at least ¶ [0005].)
The remaining limitations of Claim 12 are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Srinivas and McAtamney for the same rationale presented in Claim 1 supra.)

Regarding Claims 16, 17, and 22, Srinivas and McAtamney disclose
The method of claim 12 as explained above.
The remaining limitations of Claims 16, 17, and 22, are not substantively different than those presented in Claims 5, 6, and 11, respectively, and are therefore, rejected, mutatis mutandis, based on Srinivas and McAtamney for the same rationale presented in Claims 5, 6, and 11, respectively, supra.

Regarding Claim 18, Srinivas and McAtamney disclose
The method of claim 17 as explained above.
The remaining limitations of Claim 18 is not substantively different than those presented in Claims 7 and is therefore, rejected, mutatis mutandis, based on Srinivas and McAtamney for the same rationale presented in Claim 7 supra.

Regarding Claims 19 and 20, Srinivas and McAtamney disclose
The method of claim 18 as explained above.
The remaining limitations of Claims 19 and 20, are not substantively different than those presented in Claims 8 and 9, respectively, and are therefore, rejected, mutatis mutandis, based on Srinivas and McAtamney for the same rationale presented in Claims 8 and 9, respectively, supra.

Claims 2–4, and 13–15 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivas and McAtamney and further in view of Sloan et al. (U.S. Pat. No. 2003/0144936) [“Sloan”].

Regarding Claim 2, Srinivas and McAtamney discloses
The system of claim 1 and the at last one processor configured to execute computer-readable instructions as explained above.
Srinivas does not disclose but Sloan discloses
wherein the at least one processor is further configured to execute the computer readable instructions to cause the system to: determine a rebalancing recommendation [automated coaching], the rebalancing recommendation including at least one trade recommendation of at least one of the entities in order to balance the relationship between the entities.  
(See at least Fig. 16 and associated text ¶ [0116], FIG. 16 illustrates a flow diagram of a process 392 of FIG. 8 to rebalance a portfolio with the aid of the automated coaching. … After the automated coaching output, the user may elect to do a "trial swap" of the security and observe the impact of the swap 498.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined a rebalancing recommendation that included a trade recommendation as explained in Sloan, to the known invention of McAtamney, with the motivation to automate many of the functions traditionally performed by live advisors” to reduce costs, and make financial advising more accessible to individuals of more modest means.” Sloan, ¶ [0006].

Regarding Claim 3, Srinivas and McAtamney discloses
The system of claim 1 and the at last one processor configured to execute computer-readable instructions as explained above. 
Srinivas does not disclose but Sloan discloses
wherein the at least one processor is further configured to execute the computer readable instructions to cause the system to: determine a diversification recommendation, the diversification recommendation including at least one trade recommendation of at least one of the entities in order to diversify the relationship between the entities.  
(See at least ¶ [0076], “Further features associated with the graphical user interface for the portfolio modeling include an information window 322 which illustrates various charts pertaining to sector diversification and other investment parameters. In one embodiment of the present invention, the sector diversification information is explained using the automated coaching 114. A portfolio model window 324 may also be displayed for portfolio modeling purposes. For example, interest sensitive stocks conforming to the user's investment parameters are suggested by the automated coaching 114 to counter-balance stocks with the opposite Beta value or less sensitive to interest rate fluctuations.”
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 2 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 3.

Regarding Claim 4, Srinivas and McAtamney discloses
The system of claim 1 and the at last one processor configured to execute computer-readable instructions as explained above. 
Srinivas does not disclose but Sloan discloses
wherein the at least one processor is further configured to execute the computer readable instructions to cause the system to: determine an exposure recommendation, the exposure recommendation including at least one trade recommendation of at least one of the entities in order to reduce exposure of at least one entity with respect to an effect of a relationship between a pair of entities.  
(See at least ¶ [0092], The present invention provides automated coaching and new tools to benchmark portfolio performance, and by providing analysis the user is helped in improving his portfolio performance and reduce his risk exposure. The present invention
accomplishes this by coaching the user in setting up a user profile based on the user's personal investment parameters.” Alternatively, see ¶ [0076]. “[I]n order to reduce exposure of at least one entity with respect to an effect of a relationship between a pair of entities” is diversification as explained supra. 
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 2 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 4.

Regarding Claims 13, 14, and 15, Srinivas and McAtamney disclose
The method of claim 12 as explained above.
The remaining limitations of Claims 13, 14, and 15 are not substantively different than those presented in Claims 3, 4, and 5, respectively, and are therefore, rejected, mutatis mutandis, based on Srinivas, McAtamney, and Sloan for the same rationale presented in Claims 3, 4, and 5, respectively, supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES H MILLER/           Examiner, Art Unit 3694                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner finds that Applicant’s Specification discloses some tools in which to make a decision, namely, the [paper] tables and graphs discussed in Spec., ¶ [0002] and cited supra. Thus, Examiner assumes that what Applicant means is that there are no computer tools to facilitate the decision making process. This admission is probative of the ultimate outcome of the § 101 analysis in that the computer is merely used as a tool (“apply it” with a computer). MPEP § 2105.05(f).
        2 The PEG has been fully incorporated into the MPEP. Examiner will cite to the MPEP.